[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
1. The motion to strike the second count is denied. The court concludes that the allegations sufficiently allege a claim for unjust enrichment.
2. The motion to strike the request for attorney's fee is granted as the allegations of the complaint do not support such relief
3. The motion to strike the claim for interest is denied. See General Statutes § 37-3a and Practice Book § 10-28. CT Page 4585
THIM, J.